Citation Nr: 1029613	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter originates from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this decision the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Veteran appealed this decision to 
the Board of Veterans' Appeals (Board).  In December 2005, the 
Board denied the claim.

The Veteran appealed the Board's December 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to vacate and remand filed by the 
parties, the CAVC issued an order in February 2007 vacating the 
Board's December 2005 decision and remanding the matter back to 
the Board.  The Board, in turn, remanded the matter to the RO in 
March 2008 for additional development.  The matter is once again 
before the Board.

Following the issuance of the most recent supplemental statement 
of the case in this appeal, in December 2009, additional evidence 
was received by the Board in January 2010.  This evidence 
consists of a VA Form 9 containing the Veteran's disagreement 
with the denial of his claim and assertion that he was treated 
for bleeding ears in service at Wiesbaden as well as at Fort Sam 
Houston in Texas.  As is explained in the VCAA section below, VA 
has made several attempts to obtain records from Wiesbaden, but 
to no avail.  Moreover, records of treatment from Fort Sam 
Houston in Texas are already present in the Veteran's service 
treatment records.  Therefore, this additional evidence is not 
considered pertinent under the provisions of 38 C.F.R. 
§ 20.1304(c) such as to warrant referral to the RO for review in 
the first instance.  




FINDING OF FACT

Bilateral hearing loss was not manifest during active service or 
sensorineural hearing loss within one year of service and 
bilateral hearing loss is not shown to be attributable to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
the Veteran's active duty service, nor may sensorineural hearing 
loss be presumed to have been incurred in or aggravated during 
such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits. In the present appeal, the 
appellant was provided with initial notice of the VCAA in 
December 2001, which was prior to the August 2002 adverse 
decision on appeal.  Therefore, the express requirements set out 
by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  
In the December 2001 and March 2008 letters, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which party 
was responsible for obtaining the evidence. 38 C.F.R. § 3.159; 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as of 
May 30, 2008, and several portions of the revisions are pertinent 
to the claims at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini II, at 120-21.  Thus, 
the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
this claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the Veteran was provided with notice of the disability 
rating and effective date elements in the March 2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  Which respect to the directives of 
the Board's March 2008 remand, substantial compliance has been 
met.  In this regard, the March 2008 remand directed that 
reasonable efforts be made to obtain hospital records from a 
German hospital in Wiesbaden and that the appellant be informed 
if such records could not be located.  This is in response to the 
Veteran's May 2005 Board hearing testimony that he was treated 
either at the Wiesbaden hospital or a German hospital.  The 
record shows that searches were conducted by the National 
Personnel Records Center (NPRC) in November 2008 and July 2009 
for records from Wiesbaden, but no records were located.  The 
Veteran was informed of this fact in the December 2008 
supplemental statement of the case and demonstrated his awareness 
of this in a statement he submitted to VA in January 2010.  
Moreover, as the claims file presently contains hospital records 
from the 97th General Hospital in Frankfurt, Germany, it appears 
that these are the records in question. 

The RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate his 
claim, including requesting information from the appellant 
regarding pertinent medical treatment he may have received, and 
affording him VA examinations during the appeal period.  In this 
regard, the Veteran complained both in writing and at the May 
2005 Board hearing that the VA examiner who initially examiner 
the Veteran in July 2002 (i.e., on July 2, 2002) was unfair and 
adversarial towards the Veteran.  In light of these assertions 
and the VA examiner's and audiologist's conclusion that the test 
results were unreliable and not suitable for rating purposes, 
this examination report is found to be inadequate and will not be 
considered with respect to this appeal.  Moreover, the Veteran 
underwent a new VA examination in July 2002 (i.e., on July 26, 
2002).  The opinion supplied by this VA examiner with respect to 
a possible nexus between the Veteran's bilateral hearing loss and 
active military service was based on the Veteran's medical 
history and complaints, a thorough examination of the Veteran, 
and a review of his claims file.  The examiner provided 
sufficient detail for the Board to make a decision in this appeal 
and this report is deemed adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).  The appellant was also provided with 
the opportunity to attend a Board hearing as he requested, which 
he attended at the RO in May 2005.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim on 
appeal and that adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's separation records from service (DD Forms 214) show 
that he served as a medical corps[man]. 

The Veteran's service treatment records include an October 1965 
pre-enlistment examination report containing audiometer findings 
that revealed puretone threshold levels (converted to current 
International Standards Organization-American National Standards 
Institute units) of 5, 0, 0 and 0 decibels (dbs) in the right ear 
and 10, 0, 15, and -5 dbs in the left ear at 500, 1000, 2000, and 
4000 Hertz (Hz), respectively.  The Veteran reported "ears, nose 
or throat trouble" on an October 1965 Report of Medical History, 
but denied a history of "running ears".    

Service treatment records also include a July 1966 treatment 
record from a medical dispensary at Ft. Sam Houston, Texas, 
noting that the Veteran had a small seb. cyst with purulent 
infection behind his left ear.  A subsequent treatment record 
from this facility in July 1966 contains a diagnosis of otitis 
externa, right side greater than left.   

A May 1967 emergency record from the 209th General Dispensary 
shows that the Veteran was being seen for epitasis.  He was 
treated with ice packs and medication.  The following day, in May 
1967, the Veteran was seen in the Fliegerhorst Dispensary 
"coughing blood".  He was noted to have suffered nasal trauma 
three weeks earlier with several epitasis related to nosebleeds.  
Findings revealed "non displaced to [the right]".  The Veteran 
was advised to go the Ear, Nose and Throat (ENT) clinic for x-
rays.

On file is a May 1967 consultation sheet from Fliegerhorst to the 
ENT clinic in USAGH, Frankfurt, reporting that the Veteran had a 
three week old nasal trauma with secondary epistasis.  His nose 
was found to be displaced and x-rays were ordered.  Recorded 
findings revealed good bony dorsum and a deviated nasal septum 
with considerable mucoid discharge on the left.  

A record of medical care states that the Veteran was hospitalized 
from August 1, 1967, to August 9, 1967, at the USAG Hospital 
Frankfurt (97TH General Hospital) for a deviated nasal septum.  
The noted operation was "NSR".  The records state that the 
Veteran thereafter returned to duty.  

A November 1967 separation examination report contains audiometer 
findings that revealed puretone threshold levels of 10, 15, 10, 
5, 0 and 5 dbs in the right ear and 20, 10, 0, 10, 10 and 20 dbs 
in the left ear at 250, 500, 1000, 2000, 4000, and 8000 Hz, 
respectively.  The Veteran reported "ears, nose or throat 
trouble" on the November 1967 Report of Medical History, but 
denied a history of "running ears".  The physician remarked on 
a November 1967 Report of Medical History that the Veteran had 
had a modified rhinoplasty at the 97TH General Hospital in August 
1967.  

On file is an April 1971 VA general examination report noting 
that the Veteran had no hearing trouble.

In July 1997, the Veteran filed a claim for service connection 
for disabilities that included ear problems and a broken nose. 

VA outpatient records in April 1996 and May 1996 show that the 
Veteran was seen by VA for a left jaw/neck mass of approximately 
one year's duration.  According to an April 1996 record from the 
ENT clinic, the Veteran denied any voice change or ear pain, but 
reported subjective hearing loss on the left side.  Ear findings 
were unremarkable and the Veteran was given an impression of left 
neck mass. A May 1996 follow up record similarly notes that ear 
findings were negative.  A June 1996 VA record shows that it was 
recommended that the Veteran undergo a left parotidectomy, but 
that he wished to wait on treatment at that time.  

In an October 1997 rating decision, the RO denied service 
connection for an ear disability.

VA medical records show that in December 1997 the Veteran 
underwent left submandibular gland excision, direct laryngoscopy, 
bilateral tonsillectomy and esophagoscopy.

In August 2001, the Veteran filed a claim of entitlement to 
service connection for hearing loss.  

Private records from South Florida Ear Care Center in March 2002 
include an audiogram in graph form and note that it was the 
Veteran's first hearing test.  

On an authorized VA audiological evaluation on July 26, 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
75
75
LEFT
50
70
75
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  After 
examining the Veteran and accurately relaying his medical 
history, the examiner stated that there was no evidence in the 
Veteran's claims file to support that his hearing loss was 
related to military acoustic trauma.  He went on to opine that it 
appeared from the ENT physician medical report in the claims file 
that the Veteran's hearing had worsened since 1998.  

At a Board hearing in May 2005, the Veteran denied experiencing 
hearing loss prior to service.  He said that he was a 
professional bowler prior to service and again after service and 
also worked in finance after service.  He said that as an 
ambulance driver in service in Germany he went on 
"commitments", including way up in the remote islands of 
Germany.  He said that this exposed him to a lot of demolition, 
artillery and explosive noise and it was his job to administer 
medical care if anyone got hurt.  He described the noise exposure 
as "extremely loud" and denied ever receiving hearing 
protection.  He said that this exposure went on for two years and 
definitely impaired his ears.  He said when he was up in the 
mountains his ears bled and he had to come down at times and 
receive treatment.  He said he didn't know which hospital he was 
treated at.  He said it could have been the Wiesbaden Hospital or 
the German Hospital.  He said he had had hearing loss "right 
along", but was in denial about it and didn't want to accept it.  
He said he eventually reached a point where he felt something 
should be done about it.

III.  Analysis

Pertinent Law

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as sensorineural 
hearing loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation from 
service, the record must include evidence of exposure to disease 
or injury in service that would adversely affect the auditory 
system and post - service test results meeting the criteria of 38 
C.F.R. § 3.385.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometric test results reflecting an upward shift in tested 
thresholds in service, though still not meeting the requirements 
for "disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but these provisions do not absolve a claimant 
from the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical evidence 
is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) the 
Federal Circuit held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of fact 
to be decided by the Board in the first instance.  The Federal 
Circuit set forth a two-step analysis to evaluate the competency 
of lay evidence.  The Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that evidence 
against the other evidence of record-including, if the Board so 
chooses, the fact that the Veteran has not provided any in-
service record documenting his claimed injury-to determine 
whether to grant service connection.

Discussion

As a starting point, based on the audiological findings from the 
July 2002 VA examination, the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing.  38 C.F.R. § 
3.385.

Moreover, the Board concedes that the Veteran had noise exposure 
in service from demolition, artillery, and explosive noise while 
performing his duties as a medical corpsman.

The Veteran relates his present hearing loss to his noise 
exposure in service.  He asserts that he has had problems with 
his hearing ever since service.  To the extent that his lay 
statements are offered as evidence of continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  See Buchanan v. Nicholson, supra.  As noted, 
in adjudicating his claim, the Board must evaluate the Veteran's 
credibility.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992); 
Rucker v. Brown, 20 Vet. App. 67 (1997).  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he did not 
complain of hearing loss in service, was shown to have "normal 
hearing" at his separation examination in November 1967, was 
specifically noted to have no hearing trouble on an April 1971 VA 
general examination report, and in fact was not shown to have 
diagnoses of hearing loss until decades after service, weighs 
heavily against the claim he now makes that he has had hearing 
problems ever since service.  The Board is not holding that 
corroboration is required.  Rather, the Board finds his 
assertions to be less credible than the medical evidence referred 
to above.  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  
However, with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

Furthermore, with respect to establishing service connection 
under 38 C.F.R. § 3.303(d), there is no competent evidence of 
record causally relating any hearing loss to active service.  
Specifically, no medical examiner or treating physician has 
established or suggested a medical nexus between the Veteran's 
diagnosed hearing loss and active duty.  To the contrary, the VA 
examiner who conducted the July 26, 2002, VA examination opined 
that there was no evidence in the Veteran's claims file to 
support that his hearing loss was related to military acoustic 
trauma.  

Although the statements of the Veteran offered in support of his 
claim have been given full consideration by the Board, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his hearing loss and in-service noise 
exposure.  See 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the Veteran's 
statements are not considered competent medical evidence and do 
not serve to establish a medical nexus between the claimed 
disorder and the Veteran's period of service.

Consideration has also been given to the Veteran's hearing 
testimony in May 2005 that he was treated for bleeding ears in 
service at a hospital in Germany and at Fort Sam Houston in 
Texas.  Again, while the Board acknowledges that the Veteran is 
competent to provide evidence of his experiences, his service 
treatment records do not bear this out.  Rather, they show that 
while he was hospitalized in Germany in August 1967 at the 97th 
General Hospital in Frankfurt, Germany, it was for nose problems, 
i.e., a fractured nose and deviated nasal septum, for which a 
rhinoplasty was performed.  Earlier records associated with this 
injury in May 1967 from the Fliegerhorst dispensary and the ENT 
clinic in USAGH Frankfurt state that the Veteran had experienced 
several epistasis since suffering a nasal trauma three weeks 
earlier involving nosebleeds and "coughing blood".  These 
records do not document bleeding ears.  Similarly, there are 
records from Fort Sam Houston in Texas showing that the Veteran 
was treated in July 1966 for a small, infected, sebaceous cyst 
behind his left ear and for otitis externa, right greater than 
left, but there is no indication from these records of bleeding 
ears.  While the Veteran did report a history of "ear, nose and 
throat trouble" on the November 1967 Report of Medical History, 
this is consistent with his nose fracture and rhinoplasty in 
1967.  

In short, the Board finds that the credibility of the Veteran's 
testimony in May 2005 is outweighed by the other evidence of 
record.  That is, the fact that the Veteran is not documented in 
service as having bleeding ears, but rather of having epitasis of 
the nose related to nasal trauma, and the fact that he did not 
report bleeding ears when he initially filed a claim for "ear 
trouble" in July 1997, outweigh his assertions decades later, in 
May 2005, that he was treated for bleeding ears in service.  As 
previously noted, the Board must weigh lay evidence against the 
other evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  Again, the Board is not holding that 
corroboration is required.  Rather, the Board finds the Veteran's 
assertions to be less credible than the other evidence referred 
to above.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss and is not in 
relative equipoise.  Consequently, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


